EXHIBIT 10.9

Voting Support and Standstill Agreement

This VOTING SUPPORT AND STANDSTILL AGREEMENT, dated as of July 13, 2007 (the
“Agreement”), is by and between Arbinet-thexchange, Inc., a Delaware corporation
(“Arbinet”), and the individuals and entities listed on Schedule A hereto
(collectively, the “Stockholders”).

WHEREAS, the Stockholders are the beneficial owners of shares of common stock,
par value $0.001 per share, of Arbinet (the “Common Stock”); and

WHEREAS, by letter dated March 19, 2007, Karen Singer, as trustee for the Singer
Children’s Management Trust (the “Trust”), provided notice to Arbinet of her
intention to nominate Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman for
election as directors of Arbinet at its 2007 annual meeting of stockholders (the
“Stockholder Nomination”); and

WHEREAS, Arbinet has informed the Stockholders that it intends to provide for,
among other matters, enlargement of the Board of Directors of Arbinet (the
“Board”) from six (6) to nine (9) members and for the appointment of Shawn
O’Donnell, Jill Thoerle, and Stanley Kreitman to the Board to fill the vacancies
resulting therefrom.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Representations.

(a) Binding Agreement: Authority. Arbinet hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by Arbinet, and
is a valid and binding obligation of Arbinet, enforceable against Arbinet in
accordance with its terms. Each of the Stockholders represents and warrants that
this Agreement has been duly authorized, executed and delivered by such
Stockholder, and is a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

(b) Share Ownership of Common Stock. Each of the Stockholders hereby represents
and warrants that, as of the date hereof, it is the “beneficial owner” (as such
term is hereinafter defined) of the shares of Common Stock set forth opposite
its name on Schedule A hereto (the “Shares”), that neither it nor its Affiliates
or Associates (as such terms are hereinafter defined) beneficially own, or have
any rights, options or agreements to acquire or vote, any other shares of Common
Stock, and that no person or entity other than itself or its Affiliates and
Associates may be deemed the beneficial owner of the Shares set forth on
Schedule A hereto.

(c) Defined Terms. For purposes of this Agreement, the term “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as



--------------------------------------------------------------------------------

amended (the “Exchange Act”). For purposes of this Agreement, the terms
“beneficial owner” and “beneficially own” shall have the same meanings as set
forth in Rule 13d-3 promulgated by the SEC under the Exchange Act, except that a
person shall also be deemed to be the beneficial owner of all shares of Common
Stock that such person has the right to acquire pursuant to the exercise of any
rights in connection with any securities or any agreement, regardless of when
such rights may be exercised and whether they are conditional.

Section 2. Directors.

(a) Additional Directors. Arbinet agrees that as promptly as practicable (but in
no event more than the second (2nd) business day) following the execution of
this Agreement by the parties hereto, the Board will increase the size of the
Board to nine (9) members and (i) appoint Shawn O’Donnell and Jill Thoerle
(together with any successor nominees appointed by the Stockholders pursuant to
this Agreement, the “Class III Nominees”) to fill the newly created
directorships on the Board as Class III directors whose term shall expire at
Arbinet’s 2007 annual meeting of stockholders, and (ii) appoint Stanley Kreitman
to fill the newly created directorships on the Board as a Class II director
whose term shall expire at Arbinet’s 2009 annual meeting of stockholders.

(b) Nominations. Arbinet agrees to nominate Michael J. Ruane, Shawn O’Donnell
and Jill Thoerle for election as Class III directors of Arbinet at its 2007
annual meeting of stockholders, and use its reasonable best efforts to cause the
election of such persons, each to serve for a three-year term ending upon the
election of directors at Arbinet’s 2010 annual meeting of stockholders and until
his or her successor is duly elected and qualified.

(c) Committees. Arbinet agrees to appoint (i) Shawn O’Donnell to the
Compensation Committee of the Board, (ii) Jill Thoerle to the Audit Committee of
the Board, and (iii) Stanley Kreitman to the Nominating and Corporate Governance
Committee of the Board.

Section 3. Voting.

(a) 2007 Annual Meeting. The Stockholders, together with their Affiliates and
Associates, will not submit any stockholder proposal (pursuant to Rule 14a-8 or
otherwise), or any notice of nomination or other business under Arbinet’s Second
Amended and Restated By-laws, and will not nominate or oppose directors for
election at the 2007 annual meeting of stockholders of Arbinet. The Stockholders
shall cause all Shares of Common Stock beneficially owned by them, and/or their
Affiliates or Associates, as of the record date for the 2007 annual meeting of
stockholders of Arbinet, to be present for quorum purposes and to be voted in
favor of Michael J. Ruane, Shawn O’Donnell, and Jill Thoerle at such annual
meeting or at any adjournments or postponements thereof.

(b) Other Meetings. During the Standstill Period (as such term is hereinafter
defined), the Stockholders shall cause all Shares of Common Stock beneficially
owned by them, and/or their Affiliates or Associates, as of the record date for
any other meeting of stockholders of Arbinet, to be present for quorum purposes
and to be voted, at such meeting or any adjournments or postponements thereof,
in favor of any matter brought before such meeting

 

2



--------------------------------------------------------------------------------

upon the recommendation of the Board by a two-thirds (2/3rd) vote of those
members voting; provided, however, that this provision will not restrict the
Stockholders from voting as they deem appropriate in the exercise of their
fiduciary duty with respect to a merger, tender offer, reorganization,
recapitalization, sale of assets or other similar transaction that is submitted
for stockholder approval at such meeting (it being understood that to the extent
any such proposal includes the proposed election of an alternate slate of
directors in lieu of directors nominated by Arbinet, the Stockholders, together
with their Affiliates and Associates, will in all events be required to vote in
favor of Arbinet’s nominees).

(c) Further Assurances. The Stockholders further agree to take all action
reasonably necessary to carry out the intention of this Section 3, including,
without limitation, delivering to Arbinet upon its written request (and
compliance by it with applicable laws) executed proxies naming the proxies
appointed by Arbinet for all shares of Common Stock beneficially owned by the
Stockholders and/or their Affiliates or Associates as of the record dates for
the aforementioned meetings of stockholders.

Section 4. Standstill Arrangements. Each of the Stockholders agrees that, during
the period from the date of this Agreement through July 13, 2008 (the
“Standstill Period”), neither it nor any of its Affiliates or Associates will,
without the written consent of Arbinet, directly or indirectly, solicit,
request, advise, assist or encourage others to (a) effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in or
in any way assist any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
assets of Arbinet or any of its subsidiaries; provided, however, that the
Stockholders shall be able to communicate directly to the Board and third
parties on a confidential, non-public basis proposals for a negotiated
acquisition of assets of Arbinet or any of its subsidiaries without the written
consent of Arbinet; provided, further that any third party that the Stockholders
communicate with shall expressly agree not to make any public disclosure or
public announcement about such communications; (ii) any tender or exchange
offer, merger or other business combination involving Arbinet or any of its
subsidiaries; provided, however, that the Stockholders shall be able to
communicate directly to the Board and third parties on a confidential,
non-public basis proposals for a negotiated tender or exchange offer, merger or
other business combination involving Arbinet or any of its subsidiaries without
the written consent of Arbinet; provided, further that any third party that the
Stockholders communicate with shall expressly agree not to make any public
disclosure or public announcement about such communications; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Arbinet or any of its subsidiaries; provided,
however, that the Stockholders shall be able to communicate directly to the
Board and third parties on a confidential, non-public basis proposals for a
negotiated recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Arbinet or any of its subsidiaries
without the written consent of Arbinet; provided, further that any third party
that the Stockholders communicate with shall expressly agree not to make any
public disclosure or public announcement about such communications; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) or consent to vote any voting securities of Arbinet; (b) form, join or in
any way participate in a “group” (as defined under the Exchange Act) with
respect to any of the items listed in Section 4(a) above; (c) except as
otherwise expressly provided herein, otherwise act, alone or in concert with
others, to seek to control or influence the management, the Board or policies of
Arbinet; (d) nominate any persons as a director of Arbinet

 

3



--------------------------------------------------------------------------------

or propose any matter to be voted on by stockholders of Arbinet; (e) take any
action which would reasonably be expected to force Arbinet to make a public
announcement regarding any of the types of matters set forth in (a) above; or
(f) except as otherwise expressly provided herein, enter into any discussions or
arrangements with any third party with respect to any of the foregoing. The
Stockholders also agree during the Standstill Period not to request Arbinet (or
its directors, officers, employees or agents), directly or indirectly, to amend
or waive any provision of this paragraph (including this sentence).

Section 5. Press Releases and Other Public Statements. During the Standstill
Period, Arbinet and the Stockholders agree as follows:

(a) Arbinet agrees, subject to the requirements of applicable federal securities
laws, to provide the Stockholders with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about the Stockholders, prior to its public release.

(b) The Stockholders agree, subject to the requirements of applicable federal
securities laws, to provide Arbinet with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about Arbinet, prior to its public release.

(c) The initial press release with respect to the execution of this Agreement
shall be a press release to be reasonably agreed upon by Arbinet and the
Stockholders.

(d) Neither Arbinet nor any of the Stockholders, nor any of their Affiliates or
Associates, shall directly or indirectly make or issue or cause to be made or
issued any disclosure, announcement or statement (including without limitation
the filing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) concerning the other party or any of its respective past, present or
future general partners, directors, officers or employees, which disparages any
of such other party’s respective past, present or future general partners,
directors, officers or employees as individuals (recognizing that the parties
shall be free to comment in good faith regarding the business of Arbinet,
provided any such comment shall not otherwise violate the terms of this
Agreement).

 

4



--------------------------------------------------------------------------------

Section 6. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

Section 7. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

Section 8. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be validly given, made or served, if in writing and sent by U.S.
registered mail, return receipt requested:

 

if to Arbinet:    Arbinet-thexchange, Inc.    Tower II, Suite 450    120 Albany
Street    New Brunswick, New Jersey 08901    Attention: General Counsel
with a copy to:    Goodwin Procter LLP    Exchange Place    Boston,
Massachusetts 02109    Attention: Joseph L. Johnson III if to the Stockholders:
   Addressed to such Stockholder at the address set forth on Schedule C hereto

Section 9. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. The parties, on behalf of itself and
its Affiliates and Associates, hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts in the State of Delaware and/or the
courts of the United States of America located in the State of Delaware for any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding related thereto except in such courts. The parties, on behalf of
itself and its Affiliates and Associates, hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding in any such court has been brought in any
inconvenient forum.

 

5



--------------------------------------------------------------------------------

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 11. No Presumption Against Draftsman. Each of the undersigned parties
hereby acknowledges the undersigned parties fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof.

Section 12. Enforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

Section 13. No Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the parties hereto and no other
person or entity shall be a third party beneficiary thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Voting Support
and Standstill Agreement, or caused the same to be executed by its duly
authorized representative as of the date first above written.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ Roger H. Moore

Name:   Roger H. Moore Title:   Interim Chief Executive Officer and President
GREYWOLF CAPITAL PARTNERS II LP By:   Greywolf Advisors LLC Its:   General
Partner By:  

/s/ Jonathan Savitz

Name:   Jonathan Savitz Title:   Senior Managing Member GREYWOLF CAPITAL
OVERSEAS FUND By:   Greywolf Capital Management LP Its:   Investment Manager By:
 

/s/ Jonathan Savitz

Name:   Jonathan Savitz Title:   Managing Member GREYWOLF ADVISORS LLC By:  

/s/ Jonathan Savitz

Name:   Jonathan Savitz Title:   Senior Managing Member



--------------------------------------------------------------------------------

GREYWOLF CAPITAL MANAGEMENT LP By:  

/s/ Jonathan Savitz

Name:   Jonathan Savitz Title:   Managing Member GREYWOLF GP LLC By:  

/s/ Jonathan Savitz

Name:   Jonathan Savitz Title:   Managing Member

/s/ Jonathan Savitz

Jonathan Savitz, individually



--------------------------------------------------------------------------------

Schedule A

Beneficial and Record Ownership of Common Stock

 

Stockholder

   Number of Shares of Common
Stock Held Beneficially     Number of Shares of Common
Stock Held of Record  

Greywolf Capital Partners II LP

   455,576 (1)   455,576 (1)

Greywolf Capital Overseas Fund

   1,084,263 (1)   1,084,263 (1)

Greywolf Advisors LLC

   455,576 (1)   —    

Greywolf Capital Management LP

   1,539,839 (1)   —    

Greywolf GP LLC

   1,539,839 (1)   —    

Jonathan Savitz

   1,539,839 (1)   —    

--------------------------------------------------------------------------------

(1) The shares reported listed above for Greywolf Capital Partners II LP
(“Greywolf Capital II”) are owned directly by Greywolf Capital II and those
reported by Greywolf Capital Overseas Fund (“Greywolf Overseas” and together
with Greywolf Capital II, the “Greywolf Funds”) are owned directly by Greywolf
Overseas. Greywolf Advisors LLC (the “General Partner”), as general partner to
Greywolf Capital II, may be deemed to be the beneficial owner of all such shares
owned by Greywolf Capital II. Greywolf Capital Management LP (the “Investment
Manager”), as investment manager of the Greywolf Funds, may be deemed to be the
beneficial owner of all such shares owned by the Greywolf Funds. Greywolf GP LLC
(the “Investment Manager General Partner”), as general partner of the Investment
Manager, may be deemed to be the beneficial owner of all such shares owned by
the Greywolf Funds. Jonathan Savitz, as the senior managing member of the
General Partner and as the sole managing member of the Investment Manager
General Partner, may be deemed to be the beneficial owner of all such shares
owned by the Greywolf Funds. Each of the General Partner, the Investment
Manager, the Investment Manager General Partner, and Mr. Savitz hereby disclaims
any beneficial ownership of any such shares.



--------------------------------------------------------------------------------

Schedule B

 

Stockholder

 

Address

Greywolf Capital Partners II LP

Greywolf Advisors LLC

Greywolf Capital Management LP

Greywolf GP LLC

Jonathan Savitz

 

4 Manhattanville Road

Suite 201

Purchase, New York 10577

Greywolf Capital Overseas Fund  

Queensgate House

South Church Street

P.O. Box 1234

George Town, Grand Cayman